Citation Nr: 1749082	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  08-02 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include schizophrenia or schizoaffective disorder or personality disorder. 

2.  Entitlement to service connection for a headache disability, to include migraines. 

3.  Entitlement to service connection for a vision disability.


REPRESENTATION

Veteran represented by:	Jahizi Oliver, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to February 1977. 

This matter came to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In May 2011, the Veteran testified at a travel Board hearing before the Board.  A transcript of that hearing is associated with the record on appeal.

In September 2011, the Board reopened the previously denied claim for an acquired psychiatric disorder and remanded the issues of entitlement to service connection for an acquired psychiatric disorder, a headache disorder, to include migraines, and a vision disorder to the Agency of Original Jurisdiction (AOJ) for further development.   

In April 2015 and May 2016, the Board remanded this matter for further evidentiary development.  The record indicates that there has been substantial compliance with the terms of the Board's remand directives.  Neither the Veteran nor his representative has argued otherwise.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).
 

FINDINGS OF FACT

1.  The Veteran does not have an acquired psychiatric disability that manifested in service or to a compensable degree within one year of separation from active duty, and the most probative evidence establishes that the Veteran's current psychiatric disability is not causally related to his active service or any incident therein. 
 
2.  The Veteran does not have a headache disability that manifested in service and the most probative evidence establishes that the Veteran's current headache disability is not causally related to his active service or any incident therein.

3.  The Veteran does not have a vision disability that manifested in service and the most probative evidence establishes that the Veteran's current vision disability is not causally related to his active service or any incident therein.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for an acquired psychiatric disability, to include schizophrenia or schizoaffective disorder or personality disorder have not been met.  38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

2.  The criteria for entitlement to service connection for a headache disability, to include migraines, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

3.  The criteria for entitlement to service connection for a vision disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Background

The Veteran's February 1976 military enlistment medical examination is negative for pertinent complaints or abnormalities.  In-service treatment records (STR) indicate that in August 1976, the Veteran reported that he had suffered a concussion 1 1/2 weeks prior while participating in advanced individual training (AIT), and that he was experiencing symptoms of dizziness, headache, tinnitus, and blurred vision.  An electroencephalogram (EEG) was performed, and the results were noted as unremarkable.  In a January 1977 service treatment record, the Veteran's mood was noted as depressed.  The examiner noted that there was no significant mental illness.  
 
The Veteran's January 1977 separation examination contains normal clinical evaluations.  The Veteran's vision was noted as 20/20.  In the accompanying Report of Medical History, the Veteran denied having or ever having had eye trouble, depression or excessive worry, loss of memory or amnesia, or periods of unconsciousness.  The Veteran reported having had a head injury, and frequent or severe headache.
 
In an April 1978 post-service treatment record, the Veteran sought treatment for multiple drug problems, and reported depression.  The assessment of acute exacerbation of chronic mental illness, with extensive drug abuse, confused bizarre thinking, and hearing voices were noted.
 
In May 1978, the Veteran filed an original application for VA compensation benefits, seeking service connection for a mental illness and hemorrhoids.  The Veteran reported symptoms of depression, crying, anger, hearing voices, and seeing vague people.  In an August 1978 rating decision, the RO denied service connection for a mental illness, on the basis that the Veteran had received an irregular discharge due to illegal use of drugs, and that there was no diagnosis of a psychiatric disorder.  Although the Veteran was notified of the RO's decision and his appellate rights in an August 1978 letter, he did not perfect an appeal within the applicable time period, nor was new and material evidence received within one year of the issuance of that decision.
 
In a March 2000 VA clinical record, the Veteran reported that he had experienced headaches for about two years, with occasional blurred vision.  He denied a prior history of headaches, and stated that he sustained a concussion in 1976 that required surgery.  The Veteran also reported that he had no history of alcohol or drug use.  The examiner noted a contrast head CT as headaches, relatively recent onset, and without classic migraine characteristics.
 
In a June 2006 post-service treatment record, the Veteran reported symptoms of depression, anxiety and tension.  The Veteran also reported a drug problem spanning 20 years and alcohol abuse for 25 years. 
 
In May 2007, the Veteran submitted a request to reopen his claim of service connection for a psychiatric disorder, and entitlement to service connection for, inter alia, a headache and eye disabilities.  He contended that those disabilities were due to a head injury he suffered while on active duty.  

In support of his claim, the RO obtained VA clinical records, Social Security Administration records (SSA), and private treatment records identified by the Veteran for the period of April 1978 to April 2017.  Review of VA clinical records reveals that the Veteran sought treatment for psychiatric symptoms on multiple occasions.  In pertinent part, a July 2007 VA psychiatric record indicates that the Veteran wanted to establish a record that he began to have headaches, amnestic episodes and auditory hallucinations after a cerebral concussion he sustained at the age of 17, while playing football in service.  He reported having frequent, severe headaches accompanied by scotomas and sensitivity to light and heat.  The Veteran asserted that he used many street drugs to deal with those symptoms.  The Veteran reported getting lost and confused, and that he utilized a caregiver to escort him to his appointments to prevent him from getting lost.  The examiner noted that the Veteran became frustrated when asked for details about how long those episodes would last.  The Veteran was unable to say if they tended to last for minutes versus days.  The examiner also noted that the Veteran attended his appointment alone. 
 
The examiner noted that the Veteran reported hearing voices, and emphasized that it began about a year after his head injury.  The Veteran became frustrated and irritated when asked for details.  The Veteran eventually described the voices as ego syntonic.  The Veteran admitted to drug trafficking to earn income, stating that he wanted to be good, but the voices told him to do bad things to twist the law.  The examiner noted that the Veteran was in prison from May 2006 to May 2007 for drug-related charges.  He noted that when he inquired whether the Veteran's complaints of amnestic episodes or hallucinations happened in the context of drug use, the Veteran became offended.  The Veteran stated that it implied that he used drugs, which he did not.  The examiner also noted that repeatedly throughout the interview, the Veteran wanted to make sure that his present symptoms were linked to his in-service injury.  The Veteran appeared angered when told that the apparent correlation will be documented, but that causation cannot be confirmed by a psychiatric interview.  The Veteran also requested that an application be completed to indicate that he required special assistance.  The examiner noted an impression of psychosis not otherwise specified (NOS) poorly defined, and to consider primary pathology, as well as secondary gain motivators.  A recommendation for a neurology consultation for further evaluation of migraine headaches was noted. 
 
In a June 2007 Need Special Assistance (NSA) evaluation form, the Veteran reported a 1980 diagnosis of schizophrenia.  The Veteran reported hearing voices, and seeing aliens and spirits.  The Veteran stated that his inability to follow directions and a short attention span were the reasons that he was unable to maintain a job.  
 
In July 2007, the Veteran submitted a statement in support of his claim.  He asserted that he had suffered from headaches, since sustaining a concussion in 1976.  He claimed that headaches had led him to use illegal drugs to suppress the pain.  The Veteran also reported hearing voices and an inability to focus as a result of the concussion. 
 
In July 2007, the Veteran also submitted lay statements in support of his claim.  Friend, J.S. reported that right after the Veteran's head injury, he complained about having migraine headaches.  J.S. stated that he had not seen the Veteran until recently, and that the Veteran appears to be unable to focus or concentrate on anything for too long.  J.S. also stated that in his opinion, the Veteran seemed paranoid and emotionally on the edge.  Friend, J.F. stated that he had known the Veteran prior to service, and that after having a head injury, he noticed the Veteran being depressed, and having difficulty concentrating with severe headaches.  Friend, GM reported that the Veteran suffered from bad headaches, loss of memory, and the ability to focus and concentrate since his head injury.  G.M. also stated that in recent years, the Veteran talks to himself, hears voices, has a loss of balance, and is unable to hold a job.  Personal assistant, G.G. reported that the Veteran's current symptoms included an inability to focus, headaches, and talking to himself.  In a September 2007 statement, the Veteran's sister reported that he was unfocussed and hears voices since sustaining a head wound in service. 
 
In a September 2007 VA medical record, the Veteran again reported an in-service head injury while playing football in 1976.  The Veteran did not recall a loss of consciousness, but stated that he may have been out for two minutes.  He stated that he was taken to the hospital, received stitches, and was put on less active duty.  The Veteran stated that soon after, he started to get migraines, and within a year, he began hearing voices and had trouble focusing.  He described current symptoms of disorientation, and difficulty understanding conversations.  The Veteran reported migraines twice a week, bitemporal pain, photophobia, photophobia, and the need to lie down in the dark.  The Veteran stated that he sees differently out of his eyes. 
 
The examiner noted that the Veteran tested very well on the neurobehavioral examination, but exhibited some problems with attention.  The examiner further noted that due to the brevity of his loss of consciousness, it was likely that his cognitive problems were not due the head injury.  The examiner noted that the Veteran's history was somewhat concerning for questionable seizures, and that patients can present with inter-critical psychosis, which might be able to explain his auditory hallucinations, if not due to a psychiatric problem.  The examiner concluded that his history of past drug use may have also played a role. 

In a December 2007 statement, private psychiatrist N.N. reported that the Veteran had diagnoses of chronic paranoid schizophrenia, depression NOS, and cognitive impairment NOS, status post head injury.  Psychiatrist N.N. opined that the Veteran's psychiatric condition was related to his service-connected disabilities. 
 
Review of VA clinical records dated from October 2010 to March 2011, indicates that the Veteran presented as being alert and oriented.  His thought process and speech were linear and clear.  The Veteran's mood appeared dysthymic and affect congruent.  The Veteran did not endorse any auditory or visual hallucinations, thought disturbance and/or suicidal or homicidal ideation.
 
At his May 2011 Travel Board hearing, the Veteran testified that he sustained a head injury during an in-service football game.  He testified that he continued to experience migraines after the head injury, and that his vision goes in and out as a result of migraines.  The Veteran asserted that even without the headaches, his eye below the head injury had become worse.  The Veteran testified that he had neither sought treatment or complained of those symptoms at the VA, but had been seen for a vision problem, and was issued glasses.  
 
In a September 2011 decision, the Board reopened the Veteran's claim of service connection for a psychiatric disability.  In that decision, the Board remanded the issues of entitlement to service connection for a psychiatric disability, a headache disability, and a vision disability for further development.  In response to the Board's remand directives, the Veteran was scheduled for a VA examination to determine the cause or etiology of his current psychiatric, headache, and vision conditions. 
 
In a December 2011 VA medical opinion, the examiner determined that the Veteran had sustained a mild cerebral concussion.  The examiner opined that it is unlikely that the Veteran's current migraine headaches without aura were caused by his remote mild cerebral concussion 35 years ago.  The examiner noted that the Veteran currently had auditory hallucinations and is diagnosed as having chronic paranoid schizophrenia, in addition to a history of polysubstance abuse.
 
In a January 2012 VA medical opinion, the examiner determined the diagnoses of polysubstance abuse and addiction, psychotic disorder NOS, and antisocial personality disorder.  The examiner noted that it was not possible to differentiate which symptoms were attributable to each diagnosis.  The examiner reasoned that it was difficult to determine if psychosis was related to drugs, since the Veteran had used multiple drugs for decades including LSD, heroin, marijuana, speed, cocaine, other opioids, etc., or related to a paranoid or schizoaffective disorders, or to a combination of both types of diagnoses. 
 
The examiner noted that the Veteran had a traumatic brain injury (TBI) based on the Veteran's consistent description of a mild concussion and loss of consciousness for 3 to 4 minutes, as a consequence of running into a pole while playing football on the military base.  The examiner opined that a mild concussion was very unlikely to result in life-long polysubstance abuse disorder or the development of a schizophrenic or schizoaffective disorder or both.  The examiner further opined that it is highly unlikely that a mild concussion sustained in 1976 would be responsible for any level of social or occupational impairments present today.  The examiner explained that the Veteran did not experience psychotic symptoms during military service nor prior to enlistment.  The Veteran's symptoms seemed to have appeared about a year after early discharge for persistent drug abuse, and heightened use of drugs post military discharge. 
 
The Veteran underwent a VA eye examination in January 2012.  The Veteran reported that he sustained an in-service concussion, and since then, he has experienced migraines and blurred vision.  The Veteran stated that he did not need glasses prior to the concussion.  The examiner determined diagnoses of refractive error and diabetes without retinopathy.  The examiner opined that his refractive error is naturally occurring and not related to service or a service related eye condition.  The examiner further opined that his refractive error is not related to the concussion that the Veteran suffered in 1976.
 
In a July 2015 VA mental health opinion, the examiner reviewed the evidence of record and opined that it is (a) less likely than not that the Veteran's antisocial personality disorder was subject to, or aggravated by, the Veteran's military history; (b) it is less likely than not that the Veteran's psychosis was incurred in, aggravated as a result of his military history, or manifested within a year of his military discharge; (c) it is less likely than not that any other psychiatric disorder was incurred or aggravated by his military service; and (d) it is likely that the Veteran's currently diagnosed psychotic disorder is more likely the result of his polysubstance abuse and addiction than any reported military incidents. 
 
The examiner reasoned that significant diagnostic uncertainty and doubt had been documented.  The examiner referenced a May 2012 mental health assessment, in which the psychiatric resident noted vague and conflicting reports of psychiatric symptoms (including suspicion of ongoing use of marijuana and opioids despite Veteran's reports of sobriety), questioned the veracity of the Veteran, and emphasized antisocial personality behaviors when evaluating the Veteran's veracity, including a history distributing illicit drugs that resulted in three distinct prison sentences.  The examiner noted the difficulty in determining whether the Veteran's psychosis was drug-related, related to a paranoid or schizoaffective disorder, or to a combination of both types of diagnoses.  The examiner noted a prior psychological evaluation, in which the Veteran was described as "manipulative" and an assessment that the Veteran did not experience psychotic symptoms while in military service nor prior to enlistment.
 
In a July 2015 VA vision medical report; the examiner confirmed the diagnosis of refractive error.  The examiner agreed with the January 2012 VA opinion, in that the Veteran's refractive error is naturally occurring and not related to service or a service related eye condition.  The examiner also concurred that the Veteran's refractive error is not related to the concussion that the Veteran suffered in 1976.  The July 2015 examiner explained that the natural history of refractive error is for it to worsen with time due to age-related changes to the lens such as presbyopia.  Refractive error is not a residual of head trauma unless lens displacement (subluxation) occurs, and the Veteran does not have lens subluxation based on his most recent eye exam in 2012.
 
The examiner further opined, that it is less likely than not that the Veteran's refractive error was aggravated beyond its natural progression by military service.  The examiner explained that the Veteran had no refractive error noted at his discharge physical on January 4, 1977.  The Veteran's uncorrected vision was noted as 20/20 in both eyes.  The Veteran did not have refractive error when he left the military nor would a concussion that caused no eye injury when it occurred be expected to affect the Veteran's eyes years later.  The examiner also concluded that the Veteran's refractive error is not related to drug or alcohol use.  The examiner reasoned that there is no plausible physiologic mechanism for this to occur.
 
In a July 2015 VA medical opinion, the examiner opined that the Veteran's current headaches are less likely than not related to his distant post-concussive symptoms which occurred in service, nor are his current headaches related to drug and alcohol use.  The examiner explained that while the Veteran did experience headache immediately after his traumatic brain injury in 1976, this is a common symptom post-concussion and seldom results in lifelong symptoms.  There was no evidence of chronicity of the Veteran's headaches between his discharge and his presentation with this complaint in March 2000.  The examiner further noted that by the Veterans own report, he did not suffer from recurrent headaches until 1998 (over 20 years after his concussion) and there was no medical evidence supporting recurrent headaches during the interval from 1977 through 1998.


Applicable Law

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2016).
 
Service connection for certain enumerated chronic diseases, including psychosis, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).


Analysis

Psychiatric disability 

The Veteran seeks service connection for a psychiatric disability.  He contends his disability is a result of a head injury that occurred while on active duty.  After carefully considering the record on appeal, the Board finds that the preponderance of the evidence is against the claim of service connection for an acquired psychiatric disability, to include schizophrenia or schizoaffective disorder or personality disorder.  
 
As a preliminary matter, the Board finds that the most probative evidence of record establishes that a psychiatric disability was not present during any period of active service.  As set forth above, the Veteran's February 1976 military enlistment medical examination is negative for pertinent complaints or abnormalities.  In a January 1977 service treatment record, in which the Veteran reported a depressed mood, the examiner noted that there was no significant mental illness.  The Veteran's January 1977 separation examination contains normal clinical evaluations, and in the accompanying Report of Medical History, the Veteran denied having or ever having had depression or excessive worry.  

The Veteran sought treatment for multiple drug problems, and reported depression in April 1978, more than a year after separation from military service.  The evidence of record also includes a July 2015 opinion from a VA examiner who concluded that it is less likely than not that the Veteran's psychosis was incurred in, aggravated as a result of his military history, or manifested within a year of his military discharge.
 
Based on the foregoing, the Board finds that the most probative evidence establishes that a chronic psychiatric disability was not present during any period of active service, nor was manifest to a compensable degree within one year of his separation from active duty. 
 
Although the record shows that this condition was not present during active service, as set forth above, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Thus, if there is a causal connection between the current condition and active service, service connection may be established.  Godfrey v. Derwinski, 2 Vet. App. 354 (1992).
 
The Board notes that the record on appeal contains conflicting medical opinions in this regard.  As set forth above, the record contains a December 2007 opinion from psychiatrist N.N., to the effect that it is likely that the Veteran's psychiatric condition is related to his in-service head injury. 
 
On the other hand, the record also contains the January 2012 opinion from a VA examiner who concluded that a mild concussion was less likely as not to result in life-long polysubstance abuse disorder or the development of a schizophrenic or schizoaffective disorder or both.  The examiner's reasoning considered the difficulty in determining whether the Veteran's psychosis was related to drugs, since the Veteran had used multiple drugs for decades including LSD, heroin, marijuana, speed, cocaine, other opioids, etc., or related to a paranoid or schizoaffective disorders, or to a combination of both types of diagnoses.  The examiner noted that the Veteran did not experience psychotic symptoms while in the military nor prior to enlistment. 
 
The record also contains the July 2015 VA opinion from the examiner who concluded that it is less likely than not the Veteran's antisocial personality disorder was subject to, or aggravated by, the Veteran's military service.  The examiner further concluded that it is less likely than not that the Veteran's psychosis or any other psychiatric disorder was incurred in or aggravated by his military service.  The examiner determined that it is likely the Veteran's currently diagnosed psychotic disorder is the result of his polysubstance abuse and addiction than any reported military incidents.  The examiner's rationale was based on the significant diagnostic uncertainty and doubt documented in the evidence of record.
 
After carefully considering the conflicting opinions discussed above, the Board finds that the VA medical opinions are persuasive and assigns them great probative weight.  Medical professionals with the necessary expertise to opine on the question at issue in this case rendered the opinions.  In addition, the examiners reviewed the entire record on appeal and expressly considered the Veteran's contentions, factors that further increase the weight of their opinions.  The examiners specifically addressed the Veteran's medical history, referenced pertinent information in the record, and provided a very detailed and thorough rationale for their conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (discussing factors for determining probative value of medical opinions).
 
The opinion from psychiatrist N.N., on the other hand, contains no rationale.  There is no indication that psychiatrist N.N had the benefit of reviewing neither the service records nor the medical history following active service to substantiate this opinion.  Given the applicable standard of proof, the Board finds that the statements of psychiatrist N.N. are insufficient to support an award of service connection and certainly do not equal or outweigh the extremely probative VA medical opinions evidence discussed above.
 
The Board acknowledges the statements of the Veteran, his friends, and sister, that his psychiatric condition is related to service.  As laypersons, none has shown that they possess specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of the specific psychiatric disabilities the Veteran displays are matters not capable of lay observation, and require medical expertise to determine.  Questions of competency notwithstanding, the Board conclude that the opinions of the January 2012 and July 2015 VA examiners, who possess a higher degree of expertise, outweigh their opinions as to the etiology of the Veteran's psychiatric condition.
  
Accordingly, the Board finds that the preponderance of the evidence is against the claim of service connection for an acquired psychiatric disability, to include schizophrenia or schizoaffective disorder or personality disorder.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


Headache disability, to include migraines 

After considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a headache disability, to include migraines.
 
As set forth above, an August 1976 service treatment record lists headache as one of the Veteran's reported post-concussion symptoms.  The results of a subsequent EEG however, were noted as unremarkable.  At his January 1977 separation examination, his clinical evaluations were noted as normal.  In the accompanying Report of Medical History, the Veteran reported having had a head injury, and frequent or severe headache.  
 
That an injury occurred in service is not enough to establish service connection.  Rather, there must be a chronic disability resulting from that injury.  In other words, a Veteran seeking compensation must still show the existence of a present disability and that there is a causal relationship between the present disability and the injury or disease incurred during active duty.  See e.g. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).
 
In this case, the Board has carefully reviewed the record, but finds that the evidence is against the claim.  As set forth above, in December 2011, a VA examiner concluded, after examining the Veteran, considering his reported history, and reviewing the record, that it is unlikely that the Veteran's current migraine headaches without aura were caused by his remote mild cerebral concussion 35 years ago.  In July 2015, a VA examiner determined that the Veteran's current headaches are less likely than not related to his distant post-concussive symptoms which occurred in service, nor are his current headaches related to drug and alcohol use.  
 
The Board has considered the Veteran's statements to the effect that he had suffered from headaches, since sustaining an in-service concussion in 1976, but assigns greater probative weight to the contemporaneous record, than more recent statements made in the context of a claim for monetary benefits.  For example, the first documented report of headaches in the clinical evidence of record is in March 2000, when the Veteran reported that he had experienced headaches for about two years, and denied a prior history of headaches.  During the examination the Veteran denied a history of alcohol or drug use, and asserted that his 1976 concussion required surgery.  The examiner noted contrast head CT as headaches relatively recent onset and without classic migraine characteristics.  The Board notes that the evidence of record does show a history of drug and alcohol use, and no indication that the Veteran's 1976 concussion required surgery. 

The evidence of record does not support a finding of chronicity of the Veteran's headaches between his discharge and the initiation of his claim.  The Veteran's own report was that he did not suffer from recurrent headaches until 1998, approximately 22 years after his reported concussion.  Given these past contradictory statements, and the contemporaneous clinical record showing no chronicity of headaches since service separation, the Board finds his subsequent claims of headaches not credible.
 
The Board acknowledges the contentions of the Veteran, his friends and sibling, that his current headaches are related to service.  As laypersons, none has shown that they possess specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d at 1376-77 (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of the specific headache disabilities the Veteran displays are matters not capable of lay observation, and require medical expertise to determine.  Questions of competency notwithstanding, the Board conclude that the opinions of the December 2011 and July 2015 VA examiners, who possess a higher degree of expertise, outweigh their opinions as to the etiology of the Veteran's headache condition.
 
Accordingly, the Board finds that the preponderance of the evidence is against the claim of service connection for a headache disability, to include migraines.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


Vision disability 

After considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a vision disability.
 
As set forth above, the Veteran's January 1977 separation examination report contains normal clinical evaluations.  His vision was noted as 20/20.  In January 2012, a VA examiner concluded that the Veteran's refractive error was naturally occurring and not related to service or a service related eye condition.  The examiner further opined that a vision disability is not related to the concussion that the Veteran suffered in 1976.  In a July 2015 VA examination report, the examiner opined that the Veteran's refractive error was naturally occurring and not related to service or a service related eye condition.  The examiner also determined that the Veteran's refractive error is not related to his 1976 concussion.  The examiner further opined, that it is less likely than not that the Veteran's refractive error was aggravated beyond its natural progression by military service.  The examiner also concluded that the Veteran's refractive error is not related to drug or alcohol use.  The Board notes that there is no other clinical evidence of record, which contradicts these medical conclusions.

The Board acknowledges the Veteran's assertion that his vision disability is related to military service.  Although in some cases a layperson is competent to offer an opinion addressing the etiology of a disorder, the Board finds that, in this case, the determination of the origin of a vision disability is a medical question not subject to lay expertise.  See Jandreua v. Nicholson, 492 F.3d at 1376-77.  The condition involves a pathological process that is not readily observable to a layperson.  The Board finds that in light of the non-observable nature of the pathology, the issue of the origin of the diagnosed refractive error is a medical question requiring medical training, expertise and experience.

In view of the foregoing discussion, the Board finds that the preponderance of the evidence is against the claim of service connection for a vision disability.  Since the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.





	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for an acquired psychiatric disability, to include schizophrenia or schizoaffective disorder or personality disorder is denied.

Service connection for a headache disability, to include migraines is denied.

Service connection for a vision disability is denied.




____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


